DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/30/2021 has been entered. 
Claims 1-3, 5-10, and 12-23 remain pending in the application.
Response to arguments
Applicant’s arguments filed 12/17/2020 (pg. 10-11) with respect to definition of “weld” being limited to fusing of two materials especially metals and not adhesive welding is found to be persuasive.  As such “weld/welding” is being interpreted as being limited to fusing of two materials especially metal.
EXAMINER'S AMENDMENT
This application is in condition for allowance except for the presence of claims 10 and 20 directed to species non-elected without traverse.  Accordingly, claims 10 and 20 been cancelled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-3, 5-9, 12-19, and 21-23 are allowed.
Regarding claim 1, the prior art of record, in combination with other limitations of the claim(s) is silent on “a perimeter weld between said perimeter and said upper body portion; and at least one discrete weld between said anvil cap and said weld shoulder of said upper body portion of said elongate anvil body, wherein said weld shoulder is positioned laterally intermediate said perimeter weld and said longitudinal slot in said staple zone”. Furthermore, it would not have been obvious to one of ordinary skill in the art to add/modify such a configuration. Therefore, the prior art, taken alone or in combination, fails to read on the present claims.
Regarding claim 16, the prior art of record, in combination with other limitations of the claim(s) is silent on “a first weld between at least a portion of said cap perimeter and said upper portion of said elongate anvil body portion; and at least one second discrete weld extending 
Regarding claim 19, the prior art of record, in combination with other limitations of the claim(s) is silent on “at least one first weld between at least a portion of said cap perimeter and said upper body portion of said elongate anvil body; and at least one second discrete weld extending between said central cap body and said weld shoulder of said upper body portion of said anvil body, wherein said at least one second discrete weld is in said at least one weld void.”. Furthermore, it would not have been obvious to one of ordinary skill in the art to add/modify such a configuration. Therefore, the prior art, taken alone or in combination, fails to read on the present claims.
Any remaining claims are allowed for depending on one of the above allowed claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOBEEN AHMED whose telephone number is (571)272-0356.  The examiner can normally be reached on Mon-Fri 11am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731